Title: To George Washington from Abraham Wood, 19 November 1780
From: Wood, Abraham
To: Washington, George


                        

                            
                                
                            May it Please your Excellency
                             Novembr 19th 1780
                        
                        I most humbly beg leave to Lay my case before you; my wif keeping a tavern as She has done these many years
                            for the Support of herself & Children; it happned on the 10th of this month there Came 4 men in Plain well dress’d
                            Cloath to the house at the time I was abroad & ask my wife for entertainment. They Satt up till after 9 OClock
                            Paid their Reckoning and was going to bed as I Came home, from my next Neighbours a dispute arose about the Quality of
                            whatches; one of them said he was Soldier and Called another Serjant to Certify it. I told him my wife did not entertain
                            Soldiers, he gave a great deal Insolent Language till I was Oblig’d to Confine him and ordered the other away, the Serjt
                            beg’d he & the Rest  megh not be sent to the Barracks as they had no Blanketts that they was
                            four Volenteers from Virginia come to Coll Feibiger for Clothing for his Regt. Some Officers in the house Pleaded with my
                            wife to let them Stay all Night gave them leave & lent them Blankets; they staid all night and went away early in
                            the morning: & Complaind to Coll Febiger that one of their Party was Confin’d; but when I got up I Releas’d
                            him on Promise of his good behaviour; Coll Febiger acquainted Coll Nicola that one of his men was confin’d the Coll Sent
                            & Enquired & found he had been releas’d before the Report was sent in.  Coll Nicola glad of the oppertunity
                            sent his Clark about to Inquire for the men & on enquiry found three of them had been entertain’d all Night in my
                            house; for which he was Pleas’d to Put me under Arrestt; the tryal came on on the 14th I being Very much Afflicted with a
                            Nervous fever & Rhumatick Pains could scarcely attend; the Court being Satt I Objected to Coll
                            Fibiger as he Coll Fibiger was first complain’d to, the Court thought my objections not Sufficient, he sat as President,
                            after Coll Nicolas Prosecution I beg to be be Indulged with Some time to bring in my defence, Mr President granted me
                            untill the morrow Morning at 10 OClock I did not Receive a Copy as the President had ordered the judge advocate to Send me
                            one untill 9 at Night at which time I was Greatly Afflicted with the fever & Pains in my head & Breast: in
                            the morning I found my self so bad I Could Scarce see out of my eys, & unable to make out my Defence by the time
                            appointed I Sent a Note to the President & Court Informing them of my Great Indisposition & beg’d their 
                            further Indulgence a few hours I Soon Receiv’d an Answer I must Attend Imeadiately; my fever going off I got into a Great
                            Sweat; I sent my Resspects to the Court & Inform’d them I could not Imeadiatly, without hazarding my life Coll
                            Nicola sent his Doctor & the judge advocate came with him he the Doctor Sent me some
                            Powders Directly, I was then waited on by Coll Nicola the Judge advocate & Lieut. Honeyman who
                            said they Came by order of the Court to take down my defence freely giving it & told them my
                            head was too much Disstres’d to give it at that time & beg they would Allow me a few hours untill about 3 OClock
                            & if Able I would do it if not I would get Somebody to do it for me; the Judgeadvocate Agreed to my Proposal on
                            behalph of of the Court & said then you’l send it in.   I answer’d if God Spares me; as they went
                            away I heard Coll Nicola Say an Imediate Example in his Discource but Little thought of my Self at the time which I
                            afterwards found to be the Case. I had my defence Ready by about one OClock & a Serjt came & took it for
                            me to the Courtmartial  he soon Return’d & told me the Adjutant Inform’d him the Court
                            was over; not knowing weather he meant Adjourned or disolv’d I told him to take my Defence Down to the
                                Presidents Quarters;s I was waited upon by two of the Members & they Inform’d me the Court was Disolv’d; Suprised at this Information I Acquainted them my Defence was Ready long ago & Sent
                                on two hours before the time Agreed to betwen the Judgeadvocate and my Self; I then found my Cause was
                            made an Imediate example of by Some Misrepresentation; (or no friend of mine Since I was unable to give in my Defence I
                            cannot Properly find out) I hope your Excellency will take my Case into your Consideration; Contious of having ever done
                            my Duty as a Soldier & Officer in the field with honour & Reputation, to Certify which I would Call upon
                            General Wayne Colls Johnston and Robinson & all the Officers of the Pennsa Line thats Acquainted with me
                            Perticqularly the 5th Pennsa Regt to which I formerly belong’d; before my wounds & Infirmites OCasioned me to be
                            transfer’d to the Corps of Invalids Commanded by Coll Nicola who has Put me Under an Arrest on Account of my wife keeping
                            Tavern & he Says Shuffleboard which has been Down Long before my Arrest: Coll Nicola has Stood & Look’d
                            at Gentlemen Amusing themselves at it above Eighteen months ago & made not the Least Mention of it untill my
                            Arrest; if I must Leave the Service after Serving my Country Near five years I hope your Excellency will Allow me to
                            Resign. I am with Gratitude & Esteem your Excellencys ever Obedient and Very Humbl Servt
                        
                            Abrm Wood Lt Invd Reg.
                        
                    